ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 02/08/2021 is acknowledged.  Claims 1, 2, 4, and 5 have been amended.  Claim 3 has been cancelled.  Claims 1, 2, 4, and 5 are pending in the application.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/08/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 02/17/2021.
The claims have been amended as follows: 
1. (Currently Amended) A soft actuator comprising:
a driving part which is a unit body composed of relative to the first string and arranged at a distance from the first string; and 
a thermoelectric element part configured to heat or cool the driving part, 
wherein the thermoelectric element part has a conductor configured to heat or cool the first string and the second string, and 


4. (Currently Amended) The soft actuator according to claim 1, wherein the soft actuator is configured to cool any one of the first string and the second string  with a heat energy transferred from the thermoelectric element part so that the unit body realizes a single drive.

Reasons for Allowance
Claims 1, 2, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “wherein the thermoelectric element part crosses over a top side or a bottom side of the first string and the second string, and the first string and the second string are opposite each other from the thermoelectric element part as a center” is not disclosed or rendered obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/17/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Wednesday, February 17, 2021